
	
		II
		112th CONGRESS
		1st Session
		S. 385
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Leahy (for himself,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Conrad, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To include nonprofit and volunteer ground and air
		  ambulance crew members and first responders for certain benefits.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dale Long Emergency Medical
			 Service Providers Protection Act.
		2.EligibilitySection 1204 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
			(1)in paragraph (7),
			 by striking public employee member of a rescue squad or ambulance
			 crew; and inserting “employee or volunteer member of a rescue squad or
			 ambulance crew (including a ground or air ambulance service) that—
				
					(A)is a public
				agency; or
					(B)is (or is a part
				of) a nonprofit entity serving the public that—
						(i)is officially
				authorized or licensed to engage in rescue activity or to provide emergency
				medical services; and
						(ii)is officially
				designated as a pre-hospital emergency medical response
				agency;
						;
				and
			(2)in paragraph
			 (9)—
				(A)in subparagraph
			 (A), by striking as a chaplain and all that follows through the
			 semicolon, and inserting or as a chaplain;;
				(B)in subparagraph
			 (B)(ii), by striking or after the semicolon;
				(C)in subparagraph
			 (C)(ii), by striking the period and inserting ; or; and
				(D)by adding at the
			 end the following:
					
						(D)a member of a
				rescue squad or ambulance crew who, as authorized or licensed by law and by the
				applicable agency or entity (and as designated by such agency or entity), is
				engaging in rescue activity or in the provision of emergency medical
				services.
						.
				3.OffsetOf the unobligated balances available under
			 the Department of Justice Assets Forfeiture Fund, $12,000,000 are permanently
			 cancelled.
		4.Effective
			 dateThe amendments made by
			 section 2 shall apply only to injuries sustained on or after June 1,
			 2009.
		
